Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion
filed March 8, 2022.




                                       In The

                        Fourteenth Court of Appeals

                                 NO. 14-22-00116-CR



               IN RE DEANDRE DYNELL DEBOEST, Relator


                           ORIGINAL PROCEEDING
                          WRIT OF HABEAS CORPUS
                               262nd District Court
                              Harris County, Texas
                          Trial Court Cause No. 1737576

                          MEMORANDUM OPINION

      On February 24, 2022, relator Deandre Dynell Deboest filed a petition for
writ of habeas corpus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also
Tex. R. App. P. 52. In the petition, relator asks this Court to “grant the application
for writ of habeas corpus and order petitioner discharged from illegal restraint he is
currently suffering.”
      The intermediate courts of appeals have no original habeas-corpus
jurisdiction in criminal matters. In re Ayers, 515 S.W.3d 356, 356 (Tex. App.—
Houston [14th Dist.] 2016, orig. proceeding) (citing Tex. Gov’t Code Ann.
§ 22.221(d)). Original jurisdiction to grant an application for a writ of habeas
corpus in a criminal case is vested in the Texas Court of Criminal Appeals, the
district courts, the county courts, or a judge in those courts. Tex. Code Crim. Proc.
Ann. art 11.05.      Therefore, this court does not have original habeas-corpus
jurisdiction to grant relator’s requested relief.

      Accordingly, we dismiss relator’s petition for lack of jurisdiction.


                                         PER CURIAM

Panel consists of Justices Chief Justice Christopher and Justices Zimmerer and
Wilson.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2